67 So. 3d 251 (2010)
David L. SHIERLING, Appellant,
v.
Willie E. HALL, Appellee.
No. 2D09-2922.
District Court of Appeal of Florida, Second District.
November 10, 2010.
David L. Shierling, pro se.
No appearance for Appellee.
SILBERMAN, Judge.
David L. Shierling seeks review of the trial court's order denying his motion to modify a final judgment of injunction for protection against repeat violence which prohibits him from going within 500 feet of the residence or 100 feet of the automobile of Willie E. Hall, Shierling's next-door neighbor. Shierling argues that the court abused its discretion in refusing to modify the injunction so he could move back into his home but still have no contact with Hall. We recognize the difficult position in which the permanent injunction puts Shierling because it effectively precludes him from living in his home with his family. However, Shierling did not present any evidence or argument that would support a finding that the denial of his motion constituted an abuse of discretion. See Simonik v. Patterson, 752 So. 2d 692, 692-93 (Fla. 3d DCA 2000). Accordingly, we affirm. We note that this affirmance does not preclude Shierling from moving to modify the injunction in the future should he be able to present evidence that warrants modification.
Affirmed.
ALTENBERND and BLACK, JJ., Concur.